 
Exhibit 10.2
 
Description of Charter Communications, Inc.
2006 Executive Bonus Plan
 


Executive Officers of Charter Communications, Inc. (“Charter”) and certain other
managerial and professional employees of Charter and its subsidiaries are
eligible to participate in Charter's 2006 Executive Bonus Plan. Bonuses for
eligible employees for 2006 will be determined based on the extent to which
Charter’s (or, if applicable, a divisional employee’s particular division’s)
performance during 2006 meets or exceeds budgeted goals with respect to four
performance measures. These measures, and the percentage of an employee’s bonus
allocated to each measure, are Revenue (40%), Adjusted EBITDA excluding
corporate marketing (OCF for Divisional and KMA employees) (20%), Unlevered Free
Cash Flow (20%) and Customer Satisfaction (20%). Customer Satisfaction will be
measured against quantifiable statistics determined by the board of directors or
compensation committee, include 1) repeat service calls within 30 days, 2) total
trouble call rate and 3) call center service level.


With respect to each performance measure listed above, the eligible employee
would receive 100% of the portion of his or her target bonus allocated to that
performance measure if Charter’s (or such employee’s division’s) performance
reaches the budgeted goal for that measure. Also, for each performance measure,
the employee would receive a portion of the allocated percentage if the
performance exceeds 95% of the budgeted goal, and could receive as much as 200%
(for Revenue) and 150% (for all other measures) of the allocated percentage if
the performance exceeds the applicable budgeted goal by 5%. Each employee’s
target bonus is determined based on market data and position within the company.
Target bonuses for executive officers range from 40% to 125% of base salary,
subject to applicable employment agreements.